United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Pine Bluff, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2348
Issued: March 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decisions dated May 16 and August 9, 2007, finding that she did
not sustain an injury while in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this appeal.
ISSUE
The issue is whether appellant has established that she sustained an injury while in the
performance of duty.
FACTUAL HISTORY
On April 5, 2007 appellant, then a 43-year-old modified clerk, filed a claim for an
occupational disease. On April 25, 2006 she first became aware of a sharp pain in her left hand
and wrist, which radiated up to her elbow and down to her left knee. Appellant realized that the
pain was caused by her work activities which caused her to seek medical attention. In an April 5,
2007 statement, she described her work duties which included reaching above the shoulders,

pulling, pushing, retrieving and placing mail from and onto a cart, repetitive motion in operating
a delivery point sequence machine and constant stooping, standing and walking.
An April 25, 2006 medical report of Dr. James A. Pollard, an attending Board-certified
orthopedic surgeon, noted appellant’s complaint of left knee pain. He stated that she did not
sustain any specific precipitating trauma. Dr. Pollard noted appellant’s work duties as a mail
clerk which, included prolonged standing and walking. He reported essentially normal findings
on physical examination. Dr. Pollard also reported essentially normal findings on x-ray, with the
exception of the possible development of very early osteophyte forming from the mediofemoral
condyle and medial-tibial plateau but there were no dramatic degenerative changes. He opined
that appellant had left knee pain and that the etiology of her condition was unclear. Dr. Pollard
stated that the possibilities included early osteoarthritis of the left knee versus internal
derangement. In a February 6, 2007 report, he noted appellant’s left hand and knee pain.
Dr. Pollard reported essentially normal findings on physical examination and reiterated his prior
x-ray findings. He diagnosed left hand pain and stiffness which he believed may have been
secondary to overuse tendinitis. Dr. Pollard stated that appellant may have sustained some
element of de Quervain’s tenosynovitis. In addition, appellant possibly sustained left carpal
tunnel syndrome. Dr. Pollack stated that appellant developed left knee pain from early
osteoarthritis of the medial compartment and patellofemoral joint. He ruled out a degenerative
meniscus tear.
In reports dated January 29, 2007, Dr. Gerald C. Morris, an internist, reviewed a history
that appellant repetitively used her hands with frequent standing and walking at work.
Dr. Morris noted that she primarily experienced left knee pain. On physical examination, he
reported pain in the left hand and knee. Dr. Morris stated that appellant’s knee locked, popped
and gave away on her. He diagnosed left knee strain and left wrist tendinitis with repetitive use
syndrome. Dr. Morris opined that appellant could perform light-duty work with restrictions.
By letter dated April 13, 2007, the Office requested that the employing establishment
respond to appellant’s claim, provide the precautions it took to minimize the effects of her
activities and submit a copy of her position description, including the physical requirements. By
letter of the same date, the Office advised appellant that the evidence submitted was insufficient
to establish her claim. It addressed the additional factual and medical evidence she needed to
submit. Regarding the medical evidence, the Office requested a rationalized medical report from
appellant’s attending physician which described her symptoms, results of examination and tests,
diagnosis, treatment provided, the effect of treatment and opinion with medical reasons on
whether exposure or incidents in appellant’s federal employment contributed to her condition.
In a March 29, 2007 report, Dr. Pollard noted normal findings on physical examination
with regard to appellant’s left hand, knee and foot. On neurological examination, he reported
essentially normal findings with the exception of a positive Phalen’s test in the left hand. A
February 12, 2007 magnetic resonance imaging (MRI) scan showed severe carpal tunnel
syndrome of the left upper extremity. Dr. Pollard reviewed a February 12, 2007 MRI scan of
appellant’s left knee which demonstrated a cyst in the lateral femoral condyle and a small cyst in
the proximal central tibia in the metaphyseal region which both appeared to be benign.
Appellant also had a small osteophyte from the medial femoral condyle on the coronal images.
Dr. Pollard stated that these were indicators of early osteoarthritis of the medial compartment of

2

the left knee. He stated that appellant had minimal effusion of the left knee. Dr. Pollard noted
some increase signal in the medial tibial plateau. The medial meniscus showed some signal
within the body of the posterior horn of the meniscus, but Dr. Pollard did not see an obvious tear
extending to the articular surface. He suspected that this represented intrameniscal degeneration.
Dr. Pollard stated that the lateral meniscus and abdominal/perineal cruciate ligaments were
intact. Based on the MRI scan findings, he reiterated his prior finding that appellant had early
osteoarthritis in the medial compartment of the left knee. Dr. Pollard did not think that she
sustained a definite medial meniscus tear but that she more likely sustained intrameniscal
degeneration. Appellant appeared to have a benign cyst in the lateral femoral condyle and
proximal tibia that were likely degenerative in origin. Dr. Pollard diagnosed left carpal tunnel
syndrome and recommended surgical release.
In a May 4, 2007 letter, appellant stated that in approximately March 2006, she first
noticed pain and popping in her left knee. She sought medical treatment on April 25, 2006.
Appellant had not sustained any prior injury or treatment for a lower extremity condition. In
August 2006, she noticed that her left hand was sore and numb. Appellant stated that her hand
and wrist were aggravated by prolonged use and her repetitive work duties. Other than surgical
removal of a cyst from her left hand, she did not sustain any other injuries to her left hand and
wrist.
By decision dated May 16, 2007, the Office found that appellant did not sustain an injury
while in the performance of duty. The medical evidence failed to establish a causal relationship
between the alleged left hand and knee conditions and her employment duties.1
Appellant submitted an illegible medical report form. In a June 13, 2007 report,
Dr. Pollard provided his essentially normal findings on physical examination with the exception
of localized tenderness to palpation over the radial styloid over the first dorsal compartment and
a positive Finkelstein’s maneuver. He further reported normal findings on neurological
examination and noted that prior x-ray findings were also normal. Dr. Pollard diagnosed carpal
tunnel syndrome and de Quervain’s tenosynovitis of the left wrist. He believed that the
repetitive nature of the work appellant performed for many years at the employing establishment
was the etiology of her carpal tunnel syndrome.
On July 10, 2007 appellant requested reconsideration of the Office’s May 16, 2007
decision. By decision dated August 9, 2007, the Office denied modification of the May 16, 2007
decision, finding that the medical evidence was insufficient to establish a causal relationship
between the alleged left hand and knee conditions and her work duties.

1

The Board notes that on appeal appellant has submitted new evidence. The Board, however, may not consider
evidence for the first time on appeal which was not before the Office at the time it issued the final decision in the
case. 20 C.F.R. § 501.2(c). Appellant can submit this evidence to the Office and request reconsideration. 5 U.S.C.
§ 8128; 20 C.F.R. § 10.606.

3

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5 Neither the fact that appellant’s condition became apparent during a
period of employment nor her belief that the condition was caused by her employment is
sufficient to establish a causal relationship.6
ANALYSIS
The Board finds that appellant has failed to establish a causal relationship between her
left hand and knee conditions and the accepted factors of her federal employment. Appellant
submitted several reports of Dr. Pollard. In an April 25, 2006 report, Dr. Pollard listed
essentially normal findings on physical and x-ray examination. He diagnosed left knee pain and
stated that the etiology of this condition was not clear. Dr. Pollard’s diagnosis of pain, without

2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

5

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

6

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

4

more by way of an explanation, does not constitute a basis for payment of compensation.7
Further, his report did not provide any medical rationale explaining how or why appellant’s
condition was caused or aggravated by her employment duties.8 Dr. Pollard’s February 6, 2007
report also noted his essentially normal findings on physical and x-ray examination. He stated
that appellant suffered from left hand pain and stiffness which he believed “may” have been
secondary to overuse tendinitis. Dr. Pollard also stated that appellant “may” have sustained
some element of de Quervain’s tenosynovitis and “possibly” left carpal tunnel syndrome. He
opined that appellant’s left knee pain was due to early osteoarthritis of the medial compartment
and patellofemoral joint. Dr. Pollard provided an opinion that is speculative as to the issue of
causal relationship.
Dr. Pollard’s March 29, 2007 report failed to adequately address whether the diagnosed
condition was caused or aggravated by factors of appellant’s employment. He reiterated his
prior diagnosis of early osteoarthritis in the medial compartment of the left knee. Dr. Pollard did
not think appellant had a definite medial meniscus tear but more “likely” she sustained
intrameniscal degeneration. He stated that she “appeared” to have a benign cyst in the lateral
femoral condyle and proximal tibia that were likely degenerative in origin. Dr. Pollard also
stated that appellant sustained left carpal tunnel syndrome. Again his report is not clear as to the
nature of appellant’s conditions or how they relate to her duties as a mail clerk.
Dr. Pollard’s June 13, 2007 report provided essentially normal findings on physical,
neurological and x-ray examination. He stated that appellant sustained carpal tunnel syndrome
and de Quervain’s tenosynovitis of the left wrist. Dr. Pollard opined that the repetitive nature of
her work was the etiology of her carpal tunnel syndrome. The Board finds that his report is
insufficient to establish appellant’s burden of proof as he failed to provide sufficient medical
rationale explaining how or why her left wrist conditions were caused or aggravated by her
employment factors.9
Dr. Morris’ January 29, 2007 reports stated that appellant sustained left knee strain and
left wrist tendinitis with repetitive use syndrome. He, however, did not address whether her left
knee and wrist conditions were caused or aggravated by factors of her employment. The Board
finds that Dr. Morris’ reports are insufficient to establish appellant’s burden of proof.
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained left hand and knee conditions causally related to the accepted
factors of her federal employment as a modified clerk. She did not meet her burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained an injury while in
the performance of duty.
7

Robert Broome, 55 ECAB 493 (2004).

8

See Frederick H. Coward, Jr., 41 ECAB 843 (1990); Lillian M. Jones, 34 ECAB 379 (1982).

9

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the August 9 and May 16, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 13, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

